DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of New Examiner
The examiner reviewing your application at the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to examiner Steven Pohnert .
Claim Status and Formal Matters
	This action is in response to papers filed 1/4/2022.
	Claims 1, 4-6, 9-11, 14-15, 18-19, 21-29 are pending and being examined.
	It is noted the claims have been amended to change the scope of invention and require reconsideration of the claims.
Priority
This application filed on May 23, 2019 claims benefit to provisional application no. 62/675436 filed on May 23, 2018. The provisional application supports claims 1, 4-6, 9-12, 15 and 18-20. The provisional application does not support claims 13, 14, 16 and 17. Therefore, claims 13, 14, 16 and 17 are entitled to the benefit of May 23, 2019, the filing date of the instant application.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.  62/675,436, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not support the genus of cancer cytotoxic agent or culturing said cells after removal of the anti-cancer cytotoxic agent for 5 to 13 days.
	Thus the application is being given priority to the instant filing date.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 has been amended to recite “anti-cancer cytotoxic agent” and “5 to 13 days.” The response asserts, “Exemplary support is found on page 8, lines 28-32, page 11, lines 31-33, page 13, lines 15-19 and page 16, lines 5-10 and the Examples. Claim 21 is new and specifies the anti-cancer cytotoxic agent is a chemotherapeutic. Support for that amendment is found on page 3, lines 1-9. Claims 22-29 are new and are directed to a method for detecting cfDNA present in a cell culture. Support for those claims is found on page 11, lines 10-13, page 13, lines 15-19 and page 16, lines 5-10 and the Examples. “  Review of the specification and claims as originally filed did not reveal antecedent basis for “anti-cancer cytotoxic agent” and “5 to 13 days.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 9-11, 14-15, 18-19, 21-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New Matter
The independent claims have been amended to recite, “an anti- cancer cytotoxic agent” or cytotoxic agent and “culturing said cells after removal of the anti-cancer cytotoxic agent for 5 to 13 days.”  he response asserts, “Exemplary support is found on page 8, lines 28-32, page 11, lines 31-33, page 13, lines 15-19 and page 16, lines 5-10 and the Examples. Claim 21 is new and specifies the anti-cancer cytotoxic agent is a chemotherapeutic. Support for that amendment is found on page 3, lines 1-9. Claims 22-29 are new and are directed to a method for detecting cfDNA present in a cell culture. Support for those claims is found on page 11, lines 10-13, page 13, lines 15-19 and page 16, lines 5-10 and the Examples. “  Review of the specification and claims as originally filed did not reveal antecedent basis for “anti-cancer cytotoxic agent” and “5 to 13 days.”  None of the cited portions recite, “anti- cancer cytotoxic agent.”  While specification teaches radiation therapy, this does not provide support for the genes of, “anti- cancer cytotoxic agent.”  Further with respect to  “culturing said cells after removal of the anti-cancer cytotoxic agent for 5 to 13 days”  the only cited portion of the specification that addresses days in culture is, “In one aspect, the assay may be validated after a 7 day growth period, or after 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, or 15 days of growth, or longer if desired. In one aspect, the assay may be performed after 0, 14, 20, 38, or 44 hours of cell growth. In exemplary embodiments, the cells may be grown for 0, 1, 2, 3, 4, 5, 6, 7, 8, 12, 24, 30, 36, 40, 44, 48, 60, 72, 84, 96, 108, or 120 hours post modulation before the cell survival assay is performed. In various illustrative aspects, the cells may be plated for assay validation following 0, 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 44, 48, 60, 72, 84, 96, 108, or 120 hours post modulation.”  Thus the cited portion suggests 1 to 15 days of growth, but this does not specifically provide for removal of anti-cancer cytotoxic agent prior to culturing after removal.  Alternatively the cited portion teaches 0 to 120 hours after modulation.  However this does not support or suggest of a range of “culturing said cells after removal of the anti-cancer cytotoxic agent for 5 to 13 days.”  Thus the amendment has introduced new matter.
Further claim 11 recites, “wherein the cfDNA is circulating tumor (ctDNA).  The specification fails to provide how circulating tumor DNA is found in a cultured cells.  Thus the amendment has introduced new matter.
Written description
Further the claims lack adequate written description.  The independent claim 1 has been amended to recite, “a method for determining the efficacy of an anti- cancer cytotoxic agent for the treatment of cancers, said method comprising culturing isolated cells in vitro on a solid surface and in contact with a liquid medium; contacting said cells with said anti-cancer cytotoxic agent; removing said anti-cancer cytotoxic agent from contact with said cells; culturing said cells after removal of the anti-cancer cytotoxic agent for 5 to 13 days; recovering said liquid medium absent any cells;  extracting cell-free DNA (cfDNA) from said liquid medium; detecting and quantifying the amount of extracted cfDNA recovered from the liquid medium ; and determining the efficacy of the radiotherapeutic agent based on the quantification of the extracted cfDNA to identify therapeutic agents for treating cancer
Thus the claims are drawn to the functional relationship of determining efficacy of a radiotherapy based on contacting any cells in vitro on a solid support with an anti-cancer cytotoxic agent, removing the anti-cancer cytotoxic reagent and culturing after removal of the anti-cancer cytotoxic agent for 5 to 13, extracting cfDNA from the media, detecting and quantifying the amount of cfDNA from the media to determine efficacy of the radiotherapeutic agent.
Thus the claims encompass use of any cultured cells.  The claims do not require the cultured  cells are cancer cells.  The claims encompass any cells from any tissue of any species.
The claims encompass any concentration of any anti-cancer cytotoxic agents.  The claims encompass any anti-cancer cytotoxic agent for any cancer of any cells.
The claims encompass correlating cfDNA extracted from any liquid medium after 5 to 13 days after removal from any anti-cancer cytotoxic agent at any concentration with efficacy the radiotherapeutic agent for treating cancer.  Thus the claims encompass correlating an enormous genus of anticancer cytotoxic agents at any concentration in any cell from any species with efficacy of the radiotherapeutic agent.
Example 1 teaches incubation of Lung NSCLC cell lines including H1299, A549, and H322 growing for 9 or 13 days without a treatment to examine cfDNA release.  This does not provide for correlating cfDNA extracted from any liquid medium after 5 to 13 days after removal from any anti-cancer cytotoxic agent at any concentration with efficacy the radiotherapeutic agent for treating cancer.
Example 2 examines the role of plating density for cells (KRAS mutant) were plated on T75 plates, and the copy number of KRAS WT DNA in media was measured at 0, 14, 20, 38 and 44 h after plating and media change. This does not provide for correlating cfDNA extracted from any liquid medium after 5 to 13 days after removal from any anti-cancer cytotoxic agent at any concentration with efficacy the radiotherapeutic agent for treating cancer.
Example 3 teaches, “H1299 and A549 human Non-Small Cell Lung Cancer cells were plated in varying percentages [0:100, 25:75, 50:50, 75:25, 100:0 (%)] on T25 plates, media was collected at 9 days for DNA extraction and analysis, plates were fixed and stained and colonies counted at this time.” This does not provide for correlating cfDNA extracted from any liquid medium after 5 to 13 days after removal from any anti-cancer cytotoxic agent at any concentration with efficacy the radiotherapeutic agent for treating cancer.
Example 4 teaches, “Four milliliter cell culture media samples containing cfDNA were thawed at room temperature. CfDNA was extracted using the QIAampTM Circulating Nucleic Acid kit (Qiagen) and eluted in 50 ul of buffer.” This does not provide for correlating cfDNA extracted from any liquid medium after 5 to 13 days after removal from any anti-cancer cytotoxic agent at any concentration with efficacy the radiotherapeutic agent for treating cancer.
Example 5 teaches detection of wildtype and mutant KRAS as well as TP53 R248L genes  from DNA in media from H1299, A549 and H322 cell lines. This does not provide for correlating cfDNA extracted from any liquid medium after 5 to 13 days after removal from any anti-cancer cytotoxic agent at any concentration with efficacy the radiotherapeutic agent for treating cancer.
Example 6 teaches detection of copy numbers of cfDNA of KRAS in H1299, A549 and H322 cell lines.  This does not specifically teach removal of media or correlating cfDNA extracted from any liquid medium after 5 to 13 days after removal from any anti-cancer cytotoxic agent at any concentration with efficacy the radiotherapeutic agent for treating cancer.
Example 7 teaches n estimated colony count was calculated by inputing [cfDNA] into the linear equation derived from the positive and negative controls (0:100 and 100:0 plates). The estimated cfDNA-derived colony counts closely estimated the actual estimated coculture colony counts (Fig. 7). This does not specifically teach removal of media or correlating cfDNA extracted from any liquid medium after 5 to 13 days after removal from any anti-cancer cytotoxic agent at any concentration with efficacy the radiotherapeutic agent for treating cancer.
Thus the claims while representing a genus of cells for any tissues from any species, any anticancer cytotoxic agent at any concentration for correlating cfDNA extracted from any liquid medium after 5 to 13 days after removal from any anti-cancer cytotoxic agent at any concentration with efficacy the radiotherapeutic agent for treating cancer, the specification does not provide adequate written description.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 9-11, 14-15, 18-19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the radiotherapeutic agent" in the determining step.  There is insufficient antecedent basis for this limitation in the claim as the claim does not previously recite,” radiotherapeutic agent.”  The rejection can be overcome by the claim to recite, “anticancer therapeutic agent.”
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 9-11, 14-15, 18-19, 21  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly. The claim(s) recite(s) the abstract idea or mental step of “determining the efficacy of the anticancer cytotoxic agent (radiotherapeutic agent) based on the quantification of the extracted cfDNA to identify therapeutic agents for treating cancer.  This judicial exception is not integrated into a practical application because are no additional steps which integrate the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims provide an active steps which require specific reagents that are significantly more.
Claim analysis
The instant claim 2 is directed towards a method for determining the efficacy of an anti- cancer cytotoxic agent for the treatment of cancers, said method comprising culturing isolated cells in vitro on a solid surface and in contact with a liquid medium; contacting said cells with said anti-cancer cytotoxic agent; removing said anti-cancer cytotoxic agent from contact with said cells; culturing said cells after removal of the anti-cancer cytotoxic agent for 5 to 13 days; recovering said liquid medium absent any cells; said liquid medium; detecting and quantifying the amount of extracted cfDNA recovered from the liquid medium; and determining the efficacy of the radiotherapeutic agent based on the quantification of the extracted cfDNA to identify therapeutic agents for treating cancer..  The correlation in the determining step is a natural correlation or phenomena.   
The culturing, contacting, removing, culturing, recovering, extracting and detecting are considered to be an active step requiring the analysis of a sample.
 Dependent claims set forth further limitations to about the cytotoxic agent, origin of cell free DNA, the type of cancer cells, etc..
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
With regards to claim 2, the claim recites, “determining the efficacy of the radiotherapeutic agent based on the quantification of the extracted cfDNA to identify therapeutic agents for treating cancer.”
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claims provide no additinoal steps which depend from or otherwise integrate the judicial exception.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No, The claims provide no specific reagents or steps which provide additional elements which are significantly more.
Bronkhorst (Clinica Chimica Acta Volume 450, 23 October 2015, Pages 243-253), Li (Journal of Clinical Laboratory Analysis 17:103–107 (2003)) Wang et al Oncotarget 8:26 43180-43191 (May 15, 2017), Maggiorella et al. Cancer Research 63, 2513-2517 (2003),  Kageyama et al. Oncotarget 9:27, 19368-19378 (April 10, 2018),  Bronkhorst (Biochimica et Biophysica Acta 1863 (2016) 157–165), AJ Bronkhorst, (dissertation Molecular and biological characterization of cell-free DNA using an in vitro cell culture model (2017) demonstrate the active steps of the claim are routine and conventional methods required to provide the data to practice the invention. 
 Thus the claim does not provide additional steps which are significantly more.
Response to Arguments
	The response traverses the 101 rejection asserting the claims are not to a product of nature.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection clearly indicates the rejection is drawn to a method and not a product.  
The response traverses the rejection asserting the claim as a whole integrates the natural correlation.  This argument has been thoroughly reviewed but is not considered persuasive as the claims provide no active step which depends from or otherwise integrates the correlation.  Further the claim requires no specific step which requires a specific reagent that provides the steps of the claims are significantly more than the judicial exception.  
The response continues by asserting, “Applicant was the first to discover the unexpected result that the number of cell is proportional to the detected cfDNA only if the cell are cultured for a substantial amount of time (i.e., greater than 24 hours and preferably greater than 5 days) after contact of cells in vitro with a cytotoxic agent. Furthermore, claim 1 has been amended to recite how information derived from the measurement of the natural product cfDNA) is integrated into a practical application of the judicial exception (i.e.,  determining the efficacy of an anti-cancer cytotoxic agent to identify therapeutic agents for treating cancer).”  This argument has been thoroughly reviewed but is not considered persuasive as the response is arguing the judicial exception is what provides for significantly more or integrating the judicial exception.  This is not consistent with the case law or USPTO guidance.  
The response conclude with arguments with respect to preclusion.  May 2016 Memo on subject matter eligibility states, “If applicant argues that the claim is specific and does not preempt all applications of the exception, an appropriate response would be to explain that preemption is not a stand alone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.”

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 9-11, 13,15 , 18-19, 21-23, 25-29 is/are rejected under 35 U.S.C. §103 as obvious over  Bronkhorst (Clinica Chimica Acta Volume 450, 23 October 2015, Pages 243-253), Li (Journal of Clinical Laboratory Analysis 17:103–107 (2003)) Wang et al Oncotarget 8:26 43180-43191 (May 15, 2017) and Maggiorella et al. Cancer Research 63, 2513-2517 (2003).
The exemplified art demonstrates the use of cfDNA as a biomarker of cancer therapy in vivo was known.  The exemplified art demonstrates people were analyzing the ability of using cell culture models to examine the correlation between in vivo and invitro treatment methods were known.  
Bronkhorts provides a review on cell free DNA (title).  Bronkhorst teaches cell free DNA was known to be in the blood since 1948 and patients demonstrated increased cell free DNA with certain conditions, while those with some cancer had higher cell free DNA concentrations (1.1)  Bronkhorst continues by stating, “Moreover, after these patients received radiation therapy most showed a significant reduction in cfDNA levels, which generally correlated with improvement in clinical condition “ (1.1, 2nd paragraph).  Bronkhorst teaches, “To confidently use quantitative analysis for these purposes, the reliability and universal equivalence of procedures is imperative. Although many have conceded that this is very important, no adequate attempt has yet been made to reconcile the discrepancies between the various methods used. The lack of head-to-head comparative studies between techniques has undoubtedly led to the development of in-house procedures that are prejudicial to the smooth translation of cfDNA analysis to clinical practice [46]. For this reason, the purpose of this work was to scrutinize the literature in order to identify possible variables that may affect quantitative measurements of cfDNA at each preanalytical step (summarized in Fig. 1.), and then to determine experimentally whether slight modifications of the former correspond to changes in cfDNA concentration. At our laboratory we are developing a eukaryotic cell culture model to study possible factors that may hinder the translation of cfDNA  analyses to clinical practice. This is achieved by evaluating the characteristics and composition of cfDNA released by cells into the culture medium. Out of necessity, the isolation and quantification of cfDNA had to be optimized and standardized. After doing so, results became much less confusing and experiments became repeatable. Although we use growth medium as a source of cfDNA instead of blood, there are many points of contact between the methods used. The results obtained will thus be relevant to both in vitro and in vivo studies.”(page 245, 1st column 2nd paragraph).  In figure 1, Bronkhorst teaches preanalytical factors to be considered in quantitative cell free DNA analysis.  Bronkhorst teaches methods including cell culturing, extraction of DNA and quantification of cfDNA and specific genes (section 3).  
Bronkhorst does not specifically teach treating with a cytotoxic agent, removing the cytotoxic agent, or culturing cells in the absence of the cytotoxic agent for 5 to 13 days prior to extracting cfDNA from the media and correlating with efficacy.
However, Wang teaches a method of characterizing the release and biological significance of cell free DNA (cfDNA) from breast cancer cell lines. Wang teaches assessing the release pattern of cfDNA from breast cancer cell lines under different culture conditions (Wang p. 43181). In particular Wang uses two different breast cancer cell lines, namely T47-D and MDA-B-231, and MCF-1-A (a normal mammary gland cell line) (Wang p. 43181). Wang teaches treating the three cell lines with roscovitine (a cell cycle inhibitor) (Wang p. 43181). Wang teaches assays starting with a concentration of 106 cells (a known number of living cells), and extracting cfDNA for analysis (Wang p. 43188). Wang teaches the percentage of cells that stayed in the G1 phase (Wang p. 43181). In order to determine the percentage of cells in G1 phase, the total number of viable cells was inherently determined to obtain such percentage. Wang also provides the cfDNA concentrations for each of the cell lines (Wang p. 43181, figure 3). Wang teaches the percent of cells in G1 phase correlated positively with the cfDNA concentrations (Wang p. 43181). 
Maggiorella teaches analysis of cell lines for radiation response by roscovitine, which acts as a radiosensitizer (limitation of claim 4), in vitro and in vivo (Maggiorella p. 2513, Abstract) Specifically, Maggiorella teaches performing clonogenic survival assays that determine the living cells in a sample. Maggiorella analyzes cell cycle in cells treated with ionizing radiation (IR) (limitation of claim 5) and/or IR and roscovitine combined. Maggiorella teaches determining the effect of roscovitine and IR on the cell cycle distribution (Maggiorella p. 2515). Maggiorella teaches that no increase in sub-G1 cell population was observed (Maggiorella p. 2515). Maggiorella teaches a single treatment with radiation and culturing following radiation treatment for 12 days (2513, colonogenic survival assay).
Li teaches, “Cell-Free DNA Is Released From Tumor Cells Upon Cell Death: A Study of Tissue Cultures of Tumor Cell Lines” (title).  Li teaches examination of cell free DNA in media for 1 to 11 days (figure 1 and 2).
Therefore it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to culture cells, treat the cultured cells with radiation once, continue culturing the cells in the absence of the radiation for up to 11 days, extracting cfDNA from the media, quantitating the cfDNA and correlating the amount of cfDNA in the media with cell death and efficacy of the radiation killing the cells.  The artisan would be motivated to provide a model of cfDNA released from cells as suggested by Bronkhorst.  The artisan would be motivated to use irradiation as Bronkhorst and Maggiorella demonstrate irradiation is a known method of treating cancer.  The artisan would have a reasonable expectation of success as the artisan is merely combining known method for culturing cells for examination of therapy treatments.
With regards to claims 4-6, 27-29Maggiorella and Bronkhorst teach irradiation
With regards to claim 9, Wang equates cfDNA and ctDNA (Wang p. 43185).
With regards to claims 10, 11, 13, 23, 25 Wang teaches assessing the release patterns of cfDNA from breast cancer cell lines under different culture conditions (Wang p. 43181).
With regards to claim 15, Wang teaches assessing the release pattern of cfDNA from cultured human breast cancer cell lines in vitro (Wang p. 43181).
Regarding claim 17, Wang teaches that cfDNA concentration increased in a short time after passage, decreased gradually and was maintained at a relatively stable level in normal culture conditions (Wang p. 43181). This illustrates that samples were taken over time.
With regards to claims 18-19, Bronkhorst teaches, “known, many observations have been made indicating that cfDNA also possess unique qualitative characteristics that can be exploited for the same purpose. Firstly, tumor-associated molecular characteristics, such as tumor suppressor genes, oncogenes, microsatellite alterations, methylation changes, copy number aberrations, single nucleotide mutations and chromosomal rearrangements have been detected in the cfDNA of cancer patients” (244 1.3)
With regards to claims 21 and 26, Wang teaches cisplatin (43181).
Response to Arguments
The response begins by providing arguments with respect to roscovitine being a chemotherapeutic agent.  This argument is not persuasive as the instant rejection does not assert roscovitine is a chemotherapy.
The response continues by asserting Wang teaches cfDNA concentration had no correlation with cellular apoptosis or necrosis.  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require that cfDNA is correlated with apoptosis or necrosis.  Thus applicant is arguing a limitation that is not in the claims.  Further the claims are not limited to any specific cell, any specific cytotoxic agent, or any specific concentration of a cytotoxic agent.    The response continues by asserting Wang discourages or teaches away.  MPEP 2123 states:
 “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314 (Fed. Cir. 2009). The courts indicated a reference that does "not criticize, discredit, or otherwise discourage investigation into the invention claimed," does not teach away.”
Further Wang teaches that cells in G1 were correlated with cfDNA release.  Thus Wang does not discredit or teach away as asserted by the response.  
The response continues providing argument with respect to waiting at least 5 days.  This argument has been thoroughly reviewed but is not considered persuasive as Maggiorella and Li teach examinations including 11 and 12 days.  
Claims 14 and 24 are rejected under 35 USC 103 as being unpatentable over  Bronkhorst (Clinica Chimica Acta Volume 450, 23 October 2015, Pages 243-253), Li (Journal of Clinical Laboratory Analysis 17:103–107 (2003)) Wang et al Oncotarget 8:26 43180-43191 (May 15, 2017) and Maggiorella et al. Cancer Research 63, 2513-2517 (2003). as applied to claims 1, 4-6, 9-11, 13,15 , 18-19, 22-23, 25, 27-29 above, further in view of Kageyama et al. Oncotarget 9:27, 19368-19378 (April 10, 2018) (hereinafter “Kageyama”).
Bronkhorst, Li, Wang and Maggiorella do not disclose wherein the cells are derived from a patient sample.
However, Kageyama teaches analyzing cell-free DNA plasma levels in response to radiotherapy. Kageyama discloses 17 patients diagnosed with NSCLC (non-small cell lung carcinoma) were enrolled in the study. Kageyama discloses that the main point of the study was to evaluate cfDNA levels after radiotherapy (Kageyama p. 19373). Kageyama discloses subjecting patients to radiotherapy and analyzing total cfDNA levels at three different time points – in pre-RT, RT and post-RT plasma samples daily (Kageyama p. 19369). Kageyama also discloses performing digital PCR analysis of cfDNA from four patients diagnosed with adenocarcinoma. Table 2 provides a comparison of allele frequencies of EGFR mutations in cfDNA samples (Kageyama p. 19375). Kageyama teaches analyzing EGFR mutations or EGFR exon 19 deletions in 6 different patients at the different time points. The copy number for the EGFR mutations increased after radiotherapy (Kageyama p. 19369, Table 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Wang and Maggiorella to analyze the number of cells in G1 phase and cfDNA concentrations in response to radiation. Wang teaches the mechanism of cfDNA release is not entirely clear whether cfDNA is secreted into the blood circulation in different forms such as exosomes or cancer cells in G1 phase secrete more exomes. Wang teaches the analysis using roscovitine demonstrates that increased cfDNA was the consequence of active release from differentiated cells because differentiated cells tend to be held in the g1 phase (Wang p. 43186-43187). Kageyama teaches radiotherapy is widely used for cancer treatment and palliative care because targeted irradiation increased tumor cell apoptosis (Kageyama p. 19368). Kageyama further teaches that radiotherapy increases tumoral cfDNA levels in the plasma and shows potential to serve as an indicator for diagnosis drug-resistant tumor-related gene mutations in early stage cancer patients or those undergoing molecular target therapy (Kageyma p. 19368, Abstract). Therefore, substituting radiation analysis for roscovitine, a chemotherapeutic, in the method of Wang would have provided additional information and assessment of cells in the G1 phase and cfDNA concentration to further elucidate the mechanism by which cfDNA is released into plasma.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang and Maggiorella to include treating the cells with radiation as disclosed in Kageyama, because irradiation effects the amount of cfDNA released from the cells (Wang, p. 43180). Kageyama similarly reports on the amount of cfDNA released from the cells (Kageyama p. 19368, Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang to include determining the efficacy of a radiotherapeutic agent by quantifying the number of living cells in a sample. Kageyama teaches that radiotherapy increases tumoral cfDNA levels in the plasma (Kageyama p. 19368, Abstract). Kageyama evaluated cfDNA levels after radiotherapy (Kageyama p. 19373). Wang investigates the release pattern of cfDNA from cancer cell lines under different culture conditions (Wang p. 42180, Abstract). Treating cells with irradiation results in cell lines under different culture condition. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Wang and Maggiorella to include samples from patients because Wang states that the in vitro model could not completely represent the actual condition of the patient (Wang p. 43187). Kageyama discloses investigating plasma levels of tumor-specific cfDNA in cancer patients. It would have been obvious to modify the method of Wang to use samples from patients rather than cell culture samples in order to get a more accurate representation of the actual condition of the patient (see Wang p. 43187).
Response to arguments
This response traverses the rejection for the reasons of record with respect to the independent claims.  This argument is not persuasive for the reasons of record.
Summary
	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634